Citation Nr: 1213273	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-22 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a mental disorder, to include anxiety and depression. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from May 1985 to June 1989.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which denied, inter alia, entitlement to the benefit sought. 

The Veteran testified during a Board videoconference hearing in June 2010,                 a transcript of which is of record. 

Upon original consideration of this appeal in December 2010, the Board denied claims for service connection for bilateral sensorineural hearing loss and tinnitus. The remaining claim for service connection for a mental disorder was remanded to the RO (via the Appeals Management Center (AMC)) for specified evidentiary development, and has since returned to the Board following completion of the requested actions. 


FINDINGS OF FACT

1. The preponderance of the competent evidence is against the finding that the Veteran's diagnosed depressive disorder and panic disorder are etiologically related to an incident of his military service.

2. Service connection for alcoholism on a primary basis is precluded. There also     is no underlying award of service connection for a mental disorder which would permit consideration of a theory of secondary service connection for alcoholism        as due to that mental condition.




CONCLUSION OF LAW

The criteria are not met to establish service connection for a mental disorder, including anxiety and depression. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this instance, the RO issued VCAA notice correspondence dated from          March 2008 which informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). The VCAA notice correspondence sent also included mention of the downstream disability rating and effective date elements of a claim for service connection.   

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance, the VCAA notice letter regarding the claim under consideration preceded the November 2008 RO rating decision that represented the initial adjudication of the claim, and thereby met the standard for timely notice.            

The RO has taken appropriate action to comply with the duty to assist                   the Veteran in this case through obtaining service treatment records (STRs), service personnel records, and extensive VA outpatient records. There is no indication of private treatment records to obtain. The Veteran has undergone VA Compensation and Pension examination with respect to the claim being decided. See 38 C.F.R.          § 3.159(c)(4). See also McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). Meanwhile, in support of his claim, the Veteran provided several personal statements and lay statements from third parties. He testified during a Board videoconference hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury incurred while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). 

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Moreover, certain chronic diseases, such as mental disorders where involving psychosis may be presumptively service connected if manifested to a compensable degree in the first post-service year. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R.          §§ 3.307, 3.309. See also 38 C.F.R. § 3.384 (defining the term of psychosis for VA compensation purposes). Where the presumption of service connection applies,        the Veteran does not need to indicate by competent evidence that his or her claimed condition was incurred or aggravated in service, as required to establish direct service connection.

Generally, VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant. See U.S.C.A. § 105; 38 C.F.R.            § 3.301(d). See also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999).  The United States Court of Appeals for the Federal Circuit ("Federal Circuit"), however, held in Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2011) that there is a limited exception to this doctrine when there is "clear medical evidence" establishing that a claimed condition involving alcohol or drug abuse was acquired secondary to a service-connected disability, itself not due to willful misconduct.

The Veteran alleges that his present depression and associated mental health symptomatology had an onset during military service, specifically due to circumstances involving a family health emergency. The Veteran had been transferred to a military duty assignment in the Philippines when he learned that his older sister had become very ill from a kidney disease. The Veteran indicates that he then went back on military leave to visit his sister and was considered as a potential kidney donor, but this was ultimately deemed to be medically unfeasible.         From then on he continued to receive letters about her deteriorating condition, and at one point went Absent Without Leave (AWOL) to spend further time with his family when her condition continued to worsen. As a result of going AWOL, the Veteran received disciplinary action and was demoted. In response to the stress of the situation, the Veteran indicates, he began drinking heavily and came to abuse alcohol. The Veteran has also identified stress over his own well-being during a period of political instability in the Philippines as contributing to later mental health problems.
The service medical history includes a June 1986 notation to the effect that the Veteran was considering donating a kidney. 

In November 1988, the Veteran was seen for requested Antabuse medication.            He related excessive heavy drinking with alcohol related incidents as the basis for seeking medication, and related an aggressive personality when drinking.       Antabuse was prescribed. 

In January 1989, the Veteran was admitted to Great Lakes Naval Hospital on an inpatient basis due to substance and alcohol abuse. The detailed clinical records that follow pertaining to detoxification and treatment over the next two months reflect information concerning his level of participation or lack thereof in various scheduled personal and group treatment modalities. At times there was concern expressed about his degree of participation in alcohol rehabilitation, however the records do not at any point identify by psychological assessment a standalone diagnosed mental disorder. Also, the Veteran in a statement of psychosocial history indicated as to any serious illness in his family that his sister had kidney failure. Nothing further was stated in this regard. 

A February 1989 discharge summary report describes the Veteran's course of recovery. There is reference to one point during the third week of treatment when the Veteran displayed a poor attitude, and presented with an angry mood, but eventually submitted a written statement that he wished to remain in treatment.            It was ultimately determined after five weeks that the Veteran had achieved as many benefits from treatment as possible, and he was discharged with a poor prognosis, and what was deemed a poor potential for continued military service. The final diagnosis was alcohol dependence, and polysubstance dependency.

The Veteran's June 1989 separation examination did not mention any abnormalities and indicated only "healthy male." There was reference to the period of alcohol rehabilitation in Great Lakes, Illinois.

The Veteran's mother has provided a statement describing the aforementioned circumstances under which the Veteran returned home from the service, initially for an approved period of 30 days to determine if he could provide his sister with a kidney, which was found not be feasible. The Veteran had to return to service and leave his sister not knowing whether he would ever see her again. The author of the statement then described in some detail how the Veteran was a changed person upon completion of his military service, and how he continued to experience symptoms of depression. 

The Veteran's sister has provided a statement describing the serious medical condition she experienced contemporaneous with the Veteran's period of military service, and the depressive symptoms that the Veteran manifested during and since this time period.

More recent medical history indicates a complaint of depressive symptomatology on VA outpatient evaluation in July 2003. In April 2006, there was a positive screen for depression. The Veteran underwent subsequent outpatient counseling for depression, alcohol abuse, and bipolar disorder. 

The Veteran underwent VA Compensation and Pension examination in           February 2011. The VA examiner initially noted his review of the claims file, including service treatment records, and the electronic VA medical records. Also noted was review of the aforementioned statements from members of the Veteran's family. It was further noted as to medical history that the Veteran first had a VA mental health intake evaluation in July 2003, at which time he was diagnosed with alcohol abuse and rule-out adjustment disorder with depressed mood vs. substance-inducted mood disorder and assigned a Global Assessment of Functioning (GAF) score of 50. He received residential substance dependent treatment at the VA in 2006. A July 2006 treatment note indicated that this was the Veteran's second alcohol rehabilitation process, the first of which occurred in service because he was avoiding legal charges after threatening someone while intoxicated. The Veteran left the residential treatment program against VA advice later in July 2006. The Veteran further reported he was not then involved in psychiatric treatment and          did not take any psychiatric medications. He reported that he first received treatment for depression and anxiety about six years previously. He denied any psychiatric treatment in the military. The Veteran denied any recent drug or alcohol use. A mental health examination followed. The diagnoses given were major depressive disorder, panic disorder with agoraphobia, and alcohol dependence in early full remission. The GAF assigned was 50. 

The VA examiner further expressed the opinion that the Veteran's major depressive disorder and panic disorder with agoraphobia were less likely as not caused by or a result of his service-connected experience. According to the VA examiner's findings, the Veteran had denied a history of depression or anxiety on his military entrance and exit exams. From the Veteran's report, he did not receive treatment for depression or anxiety until six years previously. VA medical records showed his first contact with mental health treatment providers in 2003. In addition, it was the VA examiner's medical opinion that the Veteran's major depressive disorder and panic disorder with agoraphobia was less likely as not related to or caused by the circumstances around the in-service attempt to donate his kidney to his sister, her failing health while he was stationed in the Philippines, or any other incident of his military service. While it was considered reasonable to assume that the situation surrounding his sister's health and kidney donation significantly impacted the Veteran at that time, it was not credible to assume that this situation was related to or caused the type of longstanding issues with depression and anxiety the Veteran reported.  

The VA examiner further opined that the Veteran's alcohol dependence in early  full remission was less likely as not caused by or related to his military service.            The Veteran reported that he did not start drinking heavily until he was in the military, but his alcohol use was not reported as having developed secondary to        any mental disorder. In other words, his alcohol use was a primary diagnosis.                   In addition, the Veteran's electronic medical records documented an extensive family history of alcoholism which was consistent with the Veteran having a predisposition to alcoholism prior to the military. 

Based upon its consideration of the existing record, the Board finds that the claim for service connection for a mental disorder must be denied. The crucial grounds for reaching this determination stems from the evidence preponderating against the conclusion that the claimed condition originated during or otherwise due to the Veteran's military service. Apart from a finding of clinical diagnosis of the disability claimed, it is absolutely essential in order to establish service connection that there have manifested a causal nexus between the claimed condition and military service. Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004); Pond v. West, 12 Vet. App. 341, 346 (1999). The Veteran raises circumstances under which he maintains that depressive symptomatology originated during his period of military service. In this regard, he is clearly competent to allege the occurrence of events within his own lay observation, and the fact that his sister sustained serious medical problems concurrent with his military service is one such event. Service treatment records themselves, as well as a post-hoc lay statement from the Veteran's sister herself confirm that the Veteran was considered as a potential kidney donor. The Board does not deny this. The fact remains, however, that the material question of whether a psychiatric disorder had its very onset during military service and as a consequence of this described stressful situation is a medical issue best determined by a qualified practitioner, and the competent evidence in this regard simply is not favorable to the Veteran's claim. Apart from what the February 2011 VA examiner has indicated in this case, the Board cannot identify any other plausible theory upon which to associate the Veteran's claimed condition with an incident of his service. 

To begin with, the Veteran's STRs are absent specific documentation of any mental health condition or symptomatology during service. While he underwent an inpatient alcohol treatment program in early-1989, there is no written record that a mental health diagnosis precipitated in whole or in part this admission. During his stay, no pertinent mental health symptomatology was noted. Nor was there any corresponding entry on discharge, or upon the Veteran's military separation examination. Apart from service history, in the time immediately after separation from service the Veteran had no relevant psychiatric history. There is clearly no basis upon which to consider and apply the law on presumptive service connection, absent indication that a mental health disorder involving a psychosis first manifested within one year of separation. See 38 C.F.R. §§ 3.307, 3.309. Indeed,  the initial recorded start of relevant treatment was at a VA facility in 2003, nearly 15 years post-service discharge, demonstrating a marked lack of continuity of symptomatology from military service up until original diagnosis, as another means of proving a causal association to service for a medical condition not chronic             in nature. See 38 C.F.R. § 3.303(c). See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Without any recorded or otherwise readily apparent source of a mental health problem during service, or for that matter fourteen years afterwards, the remaining question is constrained to one of whether the post-service diagnosed depressive disorder (and by some accounts also a panic disorder) still had its onset due to the stressful in-service circumstances described by the Veteran, primarily involving the health situation of his sister during that time period. See 38 C.F.R. § 3.303(d).           To this effect, there is the competent medical opinion from a February 2011 VA examiner who has expressly considered this case that the claimed causal nexus to service is not present. The VA examiner premised his opinion in significant part upon the aforementioned total lack of relevant treatment in service, and for over a decade thereafter. Moreover, the examiner felt that it was simply not likely that the situation surrounding the Veteran's sister's health caused the type of longstanding issues with depression and anxiety the Veteran reported. This was acknowledging that the Veteran was likely substantially impacted by situation at the time (she has since fortunately recovered), but again, just not in a long-term sense. The Board must accord probative weight to the opinion of a medical expert in his or her designated specialty. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993)         (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches). Apart from this VA medical opinion, there is no other pronouncement of record which addresses the subject of etiology of a mental disorder. Moreover, the Board points out that the VA examiner is also correct in stating that the Veteran cannot obtain service connection for his alcoholism (now in remission) given that VA precludes service connection on a primary basis for substance abuse, and without an underlying award of service connection for a psychiatric disorder there is no foundation for any theory of secondary service connection. 


The Veteran's own assertions have also been afforded appropriate weight in this case, however, as he is a layperson, he cannot opine on the causation of a psychiatric disorder, as a matter requiring a professional mental health provider's judgment and not within the purview of lay observation. See Grottveit v. Brown,       5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the claim for service connection for a mental health disorder is being denied. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

Service connection for a mental disorder, to include anxiety and depression,             is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


